Citation Nr: 0107753	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims, Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The statute also significantly heightens VA's duties 
to inform and assist the veteran in development of his 
claims.  This case is being remanded for compliance with 
these newly enacted provisions.

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

Of specific concern to the Board at this time are records of 
VA physical therapy treatment which the veteran spoke of at 
his June 2000 RO hearing.  The only VA physical therapy 
records associated with the claims file are of one session in 
May 1999.  Additionally, the Board notes that the July 2000 
VA examiner opined that "[u]nfortunately the medical record 
in the C-file is deficient of pertinent data such as the 
[veteran's] surgery," but was not more specific.  Also, a 
letter to the veteran from the U.S. Army Reserve Personnel 
Command indicates that the veteran was notified of medical 
disqualification during the August 1998 to October 1998 time 
frame, due to his asthma and arthritis of both knees.  As the 
military records underlying this determination would likely 
pertain to the severity of the veteran's bilateral knee 
disability at or near the time of his appeal, they should be 
obtained and associated with the claims file.

Based on the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  See, e.g., Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001).

In any event, the RO should ensure that 
all outstanding records of VA physical 
therapy and VA treatment for the 
veteran's bilateral knee condition during 
the pendency of the veteran's claims are 
obtained, as well as the medical and 
administrative records of the U.S. Army 
Reserve Personnel Command pertaining to 
his medical disqualification from the 
reserves in 1998.

2.  The claims file, with any newly added 
evidence, should be reviewed by the 
provider who conducted the July 2000 VA 
examination.  If he is not available, an 
appropriate provider should review the 
claims file.  
The reviewing provider should examine the 
medical evidence in the claims file, to 
include any evidence recently added to 
the record.

The reviewing provider should then offer 
an opinion as whether the additional 
information would alter in any material 
way the findings or conclusions reached 
at the time of the July 2000 evaluation 
of the veteran's bilateral knee 
disability.

The reviewing provider should also 
address whether the additional 
information indicates that the veteran 
should be scheduled for another VA 
examination to assess the current level 
of disability.  If the provider 
determines that another VA examination is 
required, the RO should schedule the 
veteran for such an examination.

The claims folder and a copy of this 
remand must be made available to the 
physician for review.  The provider 
should indicate whether the claims folder 
was reviewed. 

3.  After the development requested has 
been completed, the RO should review the 
examiner's or reviewing physician's 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO should implement 
corrective procedures.

4.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.

If the benefits sought are not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




